            Case 3:18-cv-01871-HZ         Document 40      Filed 02/03/20   Page 1 of 4




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204
Attorneys for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                          (Portland Division)

ADI ACQUISITION CO., LLC,                            Civil No. 3:18-cv-01871-HZ

                             Plaintiff,              PLAINTIFF’S ITEMIZED LIST OF
                                                     ECONOMIC DAMAGES
       v.

THEODORE L. VALLAS,

                             Defendant.


                Pursuant to the Court’s Court Trial Management Order [ECF No. 26] and Minute

Order [ECF No. 34], Plaintiff ADI Acquisition Co., LLC (“Plaintiff” or “ADI Acquisition”)

submits the following Itemized List of Economic Damages.

                1.    Principal and interest in the total amount of $2,456,095.45 is owing to

ADI Acquisition due to Defendant’s breach of guaranty. See Exhibit A attached hereto for

detailed support of the principal and interest owing. These damages will be proven through the

testimony of Terry Canby and John Beardsley and through Plaintiff’s Exhibits 1, 3, 4, and 29.

                2.    Attorney fees in the amount of $55,506.50 as of December 31, 2019, are

owing to ADI Acquisition due to Defendant’s breach of guaranty. These damages will be proven

Page 1 - PLAINTIFF’S ITEMIZED LIST OF ECONOMIC DAMAGES
         Case 3:18-cv-01871-HZ        Document 40       Filed 02/03/20    Page 2 of 4




through the testimony of Terry Canby and John Beardsley and through Plaintiff’s Exhibits 1, 3,

4, and 28.

              3.      Costs in the amount of $2,003.27 as of December 31, 2019, are owing to

ADI Acquisition due to Defendant’s breach of guaranty. These damages will be proven through

the testimony of Terry Canby and John Beardsley and through Plaintiff’s Exhibits 1, 3, 4, and 28.

              DATED this 3rd day of February, 2020.

                                            TONKON TORP LLP



                                            By s/ Ava L. Schoen
                                               Ava L. Schoen, OSB No. 044072
                                                 Direct Dial: 503.802.2143
                                                 Direct Fax: 503.972.3843
                                                 Email: ava.schoen@tonkon.com
                                               1600 Pioneer Tower
                                               888 SW Fifth Avenue
                                               Portland, OR 97204-2099
                                               Attorneys for Plaintiff




Page 2 - PLAINTIFF’S ITEMIZED LIST OF ECONOMIC DAMAGES
           Case 3:18-cv-01871-HZ              Document 40     Filed 02/03/20     Page 3 of 4




                                               EXHIBIT A

                Carlsbad-Palomar Airlines, Inc. / Theodore L. Vallas
                                 Note and Guaranty Dated March 20, 2018
                                    Amortization as of January 31, 2020

                                                                                          Total Balance
                                                                                           Excluding
                                                 Less                                       Attorney
                                               Payments        Add          Principal       Fees and
                                                 Made        Interest       Balance           Costs

Beginning Balance March 20, 2018                                          $2,032,398.48

March                                                                      2,032,398.48
April                                                                      2,032,398.48
May                                                          $20,323.98    2,052,722.46
June                      1st      Ck#20001    $20,323.98     20,527.22    2,052,925.70
June                      15th     Ck#20013     20,323.98     20,529.26    2,053,130.98
July                      23rd       EFT        20,323.98     20,531.31    2,053,338.31
August                                                        20,533.38    2,073,871.69
September                                                     20,738.72    2,094,610.41
October                                                       20,946.10    2,115,556.51
November                                                      21,155.57    2,136,712.08
December                                                      21,367.12    2,158,079.20
      2019
January                                                       21,580.79    2,179,659.99
February                                                      21,796.60    2,201,456.59
March                                                         22,014.57    2,223,471.16
April                                                         22,234.71    2,245,705.87
May                                                           22,457.06    2,268,162.93
June                                                          22,681.63    2,290,844.56
July                                                          22,908.45    2,313,753.01
August                                                        23,137.53    2,336,890.54
September                                                     23,368.91    2,360,259.45
October                                                       23,602.59    2,383,862.04
November                                                      23,838.62    2,407,700.66
December                                                      24,077.01    2,431,777.67
      2020
January                                                       24,317.78   $2,456,095.45
February
March
                                               $60,971.94   $484,668.91                   $2,456,095.45

037840/00005/10666024v1




Page 3 - PLAINTIFF’S ITEMIZED LIST OF ECONOMIC DAMAGES
         Case 3:18-cv-01871-HZ         Document 40       Filed 02/03/20    Page 4 of 4




                                CERTIFICATE OF SERVICE

               I hereby certify that I served the foregoing PLAINTIFF’S ITEMIZED LIST

OF ECONOMIC DAMAGES on:

                              Theodore L. Vallas
                              Carlsbad-Palomar Airlines, Inc.
                              2100 Palomar Airport Road, #222/223
                              Carlsbad, CA 920011
                              Vallas1@cox.net
                              tgvallas@gmail.com

by mailing a copy thereof in a sealed, first-class postage prepaid envelope, addressed to said
party’s last-known address and depositing in the U.S. mail at Portland, Oregon on the date set
forth below; and by causing a copy thereof to be e-mailed to said party at said party’s last-known
email addresses on the date set forth below.

               DATED this 3rd day of February, 2020.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff




Page 1 - CERTIFICATE OF SERVICE
